Citation Nr: 0530667	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  97-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant is the spouse of a deceased veteran who had 
service from May 1948 to June 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 1998 and June 2003, the Board remanded this issue for 
further development.  


FINDINGS OF FACT

1.  The veteran died in October 1996; the cause of death 
listed on his death certificate were the following: immediate 
cause was endstage pulmonary fibrosis, underlying causes were 
cardiomyopathy and coronary artery disease.  

2. At the time of his death, the veteran had the following 
service-connected disabilities: sinusitis and hearing loss, 
left ear, each assigned a noncompensable evaluation.  

3.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his period of active duty 
service or any service-connected disability.  


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e), 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, and July 2003 VCAA 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the July 2003 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining, as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the July 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the July 2003 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, including VA treatment 
records.  Neither the appellant nor her representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private and VA medical records.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were 
reported on the death certificate to be the following: 
immediate cause was endstage pulmonary fibrosis, underlying 
causes were cardiomyopathy and coronary artery disease.  The 
Board first considers whether any of these disorders were 
related to the veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service incurrence for the 
following diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, and trachea), and soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A review of the record reveals that the veteran during his 
lifetime was granted connection for sinusitis/vasomotor 
rhinitis and hearing loss in his left ear, each assigned a 
noncompensable rating.  Service medical records are negative 
for pulmonary fibrosis, cardiomyopathy, and coronary artery 
disease.  Service medical records showed that the veteran was 
treated for chest pains and prolonged bronchitis, including 
entries from May 1966, April 1969, and a March 1971 hospital 
report.  Although the veteran's May 1974 retirement 
examination indicated that the veteran was taking Valium for 
chest pain diagnosed as nerves, his heart and lungs were 
evaluated as normal.  An accompanying chest x-ray was 
negative.  Other relevant service medical records showed that 
in April 1969, the veteran had a diagnosis of possible hiatal 
hernia. An August 1969 record indicated that the veteran was 
treated for abdominal pain apparently with radiation into his 
chest.  September 1969 entry indicated that UGI series report 
was negative for hiatal hernia.  A March 1971 record revealed 
that the veteran was treated for abdominal pain, which was 
several years in duration, and the examiner indicated that 
the veteran may have had questionable hiatal hernia.  

Private medical records from December 1987 to September 1988 
showed the veteran had interstitial fibrosis and obstructive 
airway disease.  Private medical records from Dr. S. from 
1989 to the 1990s indicated that the veteran was treated for 
bronchitis, persistent pulmonary fibrosis and probably 
persistent aspiration, secondary to hiatal hernia.  In a July 
1989 letter, Dr. S. opined that the veteran's pulmonary 
fibrosis was chronic and had been the result of chronic 
aspiration from his hiatal hernia.  A February 1995 private 
medical record revealed that the veteran denied asbestos 
exposure.  Post-service private medical records, including 
records dated in 1995, revealed that the veteran was treated 
for various heart disorders.  A September 1995 VA examination 
reflected the veteran's report that his pulmonary fibrosis 
had its onset in service.  The veteran had a history or 
irregular heartbeat, smoked 2 to 3 packs of cigarettes per 
day for 30 years.  Diagnoses included a history of pulmonary 
fibrosis, end stage.  

A September 1995 Agent Orange Registry showed the veteran had 
pulmonary fibrosis, oxygen dependent, etiology unclear.  

An April 1996 letter from Dr. S. stated that the veteran was 
his patient since July 1989, had severe pulmonary fibrosis, 
and was exposed to Agent Orange in Vietnam in 1967.  The 
doctor opined that the veteran's pulmonary fibrosis was due 
to Agent Orange exposure.  

The veteran's October 1996 terminal records from Orlando 
Regional Healthcare System showed the final diagnosis to be 
congestive heart failure with end stage pulmonary fibrosis.  
Other diagnoses were coronary artery disease, atrial flutter, 
right bundle branch block, hypotension, and hypoxia.  

An April 1999 opinion was provided by a VA examiner.  The 
examiner noted that the veteran apparently was exposed to 
Agent Orange, there appeared to be a period of asbestos 
exposure, and the veteran's history was consistent with 
asbestos exposure if not asbestosis.  The veteran's pulmonary 
function studies showed classical severe pulmonary fibrosis 
and significant hypoxemia.  The veteran also had coronary 
artery disease by heart catheterization, and was status post 
percutaneous coronary angioplasty.  In providing a post 
mortem review, the examiner found that the veteran had a 
combination of pulmonary fibrosis, etiology undetermined, and 
congestive heart failure, both right-sided and left-sided, on 
the basis of pulmonary fibrosis and coronary artery disease.  
It was the examiner's suspicion that Agent Orange was an 
irritant of significant magnitude that very well could cause 
interstitial lung disease, however the examiner stated that 
there was no evidence proving this point.  A 1996 National 
Academy of Science report did not list Agent Orange as a 
cause of pulmonary fibrosis.  The examiner opined that 
congestive heart failure on the basis of coronary artery 
disease would be worsened by pulmonary fibrosis, if the 
veteran's blood oxygen was lowered to the point which already 
compromised coronary arteries were not able to get oxygen 
needed to meet its demand.  The examiner elaborated that 
pulmonary fibrosis would not cause coronary artery disease or 
cardiomyopathy.  Nevertheless, it could exacerbate ischemic 
cardiomyopathy on the basis of coronary atherosclerosis and 
ischemic heart disease.  

A June 2005 medical opinion from the Veterans Health 
Administration (VHA) is of record.  The examiner reviewed the 
veteran's medical records and opined that there were no 
specifics in the veteran's chart to determine that the 
veteran was in enough contact with asbestos or Agent Orange 
to cause pulmonary fibrosis.  There was documentation of the 
veteran having chronic sinusitis and hiatal hernia both of 
which could, with time, cause significant fibrotic changes of 
the lung.  The lung biopsy (the pathology report was not 
available to the examiner) apparently was not as specific as 
to the cause of pulmonary fibrosis in 1968.  The examiner 
explained that pulmonary fibrosis could result from a myriad 
of insults to the lung, specifically deciding which one 
caused the veteran's problem, is impossible in retrospect.  
The examiner concluded that it could not be certified with 
the available evidence that Agent Orange or that asbestos 
were indeed contributors in the veteran's demise.  In terms 
of the veteran's cardiac problems, the examiner noted that 
coronary artery disease is not uncommon in somebody with a 90 
pack per year history of smoking, and pulmonary disease 
either obstructive or restrictive will cause damage to the 
heart function, long term.  

In April 1998 and May 1998 statements, the appellant argued 
that the veteran's pulmonary disorder was due to exposure to 
Agent Orange and asbestos in service and nicotine dependence 
in service.  She also attached copies of the veteran's 
statements indicating that he was exposed to asbestos in 
service.  However, there appear to be inconsistencies because 
the February 1995 private medical record revealed that the 
veteran denied asbestos exposure.  Nevertheless, the 
appellant as a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Furthermore, the appellant has not submitted any 
evidence showing the veteran's death was based on tobacco use 
in service or nicotine dependence acquired in service.  

The Board carefully has reviewed Dr. S.'s April 1996 letter 
where the doctor indicated that the veteran's pulmonary 
fibrosis was due to his Agent Orange exposure.  Although the 
Board recognizes that Dr. S. was the veteran's treating 
physician, the Board finds the June 2005 VHA opinion more 
probative than Dr. S.'s statement.  Dr. S. provided a brief 
statement without any explanation or rationale for the 
opinion rendered.  Conversely, the VHA opinion was well-
reasoned, detailed, consistent with other evidence of record 
and included a review of the claims file.  The April 1999 VA 
opinion also asserted that there was no evidence proving that 
Agent Orange causes interstitial lung disease.  Personnel 
records showed that the veteran served in Vietnam, however 
pulmonary fibrosis is not one of the presumptive disorders 
related to Agent Orange listed in 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The weight of the 
evidence also is against a finding that the veteran's 
pulmonary fibrosis was related to service on a direct basis.  
Although Dr. S. in 1989 opined that the veteran's pulmonary 
fibrosis ultimately resulted from hiatal hernia and service 
medical records showed that the veteran was treated for 
possible hiatal hernia, there was no indication that the 
veteran had hiatal hernia upon retirement from service.  A 
February 1996 rating decision denied the veteran's service 
connection claim for hiatal hernia.  Moreover, the June 2005 
VHA opinion determined that although there was documentation 
that the veteran had hiatal hernia which could over time 
cause fibrotic changes of the lung, pulmonary fibrosis could 
result from a myriad of insults to the lung and deciding 
which one caused the veteran's problems is impossible in 
retrospect.  Even if it was assumed that the veteran was 
exposed to asbestos in service, the examiner found that there 
was no specifics in the veteran's claims file to conclude 
that the veteran was in enough contact with asbestos or Agent 
Orange to cause pulmonary fibrosis, and opined that based on 
the evidence of record it could not be certified that Agent 
Orange or asbestos contributed to the veteran's demise.  The 
April 1999 VA opinion also indicated that the etiology of the 
veteran's pulmonary fibrosis was undetermined.  

Based on the record, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's pulmonary fibrosis, cardiomyopathy, and coronary 
artery disease are related to service.  Service medical 
records are negative for any pulmonary fibrosis and heart 
disorders.  Post-service medical records do not relate any 
heart disorders to service and all of the competent (medical) 
evidence weighs against a finding that the veteran's 
pulmonary fibrosis was directly related to service.  

In sum, the Board acknowledges the appellant's contentions.  
However, there is no basis for finding that the cause of the 
veteran's death was in any manner related to his military 
service.  In reaching this determination, the Board in unable 
to find such a state of approximate balance of the positive 
evidence to otherwise warrant a favorable decision. 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


